EXHIBIT I
                                NUMBER FIFTY-FIVE (2020)

                       TEMPORARY STAY AT HOME ORDER
                     DUE TO NOVEL CORONAVIRUS (COVID-19)

        To reinforce the Commonwealth’s response to COVID-19 and in furtherance of Executive
Orders 51 (March 12, 2020) and 53 (March 23, 2020) and by virtue of the authority vested in me
by Article V, Section 7 of the Constitution of Virginia, by § 44-146.17 of the Code of Virginia, I
order the following:

           1. All individuals in Virginia shall remain at their place of residence, except as
              provided below by this Order and Executive Order 53. To the extent individuals
              use shared or outdoor spaces, whether on land or on water, they must at all times
              maintain social distancing of at least six feet from any other person, with the
              exception of family or household members or caretakers. Individuals may leave
              their residences for the purpose of:

                  a. Obtaining food, beverages, goods, or services as permitted in Executive
                     Order 53;

                  b. Seeking medical attention, essential social services, governmental
                     services, assistance from law enforcement, or emergency services;

                  c. Taking care of other individuals, animals, or visiting the home of a family
                     member;

                  d. Traveling required by court order or to facilitate child custody, visitation,
                     or child care;

                  e. Engaging in outdoor activity, including exercise, provided individuals
                     comply with social distancing requirements;

                  f. Traveling to and from one’s residence, place of worship, or work;
                  g. Traveling to and from an educational institution;

                  h. Volunteering with organizations that provide charitable or social services;
                     and

                  i. Leaving one’s residence due to a reasonable fear for health or safety, at the
                     direction of law enforcement, or at the direction of another government
                     agency.

           2. All public and private in-person gatherings of more than ten individuals are
              prohibited. This includes parties, celebrations, religious, or other social events,
              whether they occur indoor or outdoor. This restriction does not apply:

                  a. To the operation of businesses not required to close to the public under
                     Executive Order 53; or

                  b. To the gathering of family members living in the same residence.

           3. Institutions of higher education shall cease all in-person classes and instruction,
              and cancel all gatherings of more than ten individuals. For purposes of facilitating
              remote learning, performing critical research, or performing essential
              functions, institutions of higher education may continue to operate, provided that
              social distancing requirements are maintained.

           4. Effective April 1, 2020 at 11:59 p.m., cessation of all reservations for overnight
              stays of less than 14 nights at all privately-owned campgrounds, as defined in §
              35.1-1 of the Code of Virginia.

           5. Closure of all public beaches as defined in § 10.1-705 of the Code of
              Virginia for all activity, except exercising and fishing. Social distancing
              requirements must be followed.

           6. All relevant state agencies shall continue to work with all housing partners to
              execute strategies to protect the health, safety, and well-being of Virginians
              experiencing homelessness during this pandemic and to assist Virginians in
              avoiding evictions or foreclosures.

           7. As provided in Executive Order 53, nothing in this Order shall limit: (a) the
              provision of health care or medical services; (b) access to essential services for
              low-income residents, such as food banks; (c) the operations of the media; (d) law
              enforcement agencies; or (e) the operation of government.

       Violation of paragraphs 2, 3, 4, and 5 of this Order shall be a Class 1 misdemeanor
pursuant to § 44-146.17 of the Code of Virginia.




                                                 2
Effective Date of this Executive Order

        This Executive Order shall be effective March 30, 2020, amends Amended Order of the
Governor and State Health Commissioner Declaration of Public Health Emergency, Order of
Public Health Emergency One and Executive Order 53, and shall remain in full force and in
effect until June 10, 2020, unless amended or rescinded by further executive order.

       Given under my hand and under the Seal of the Commonwealth of Virginia, this 30th day
of March, 2020.




                                                          Ralph S. Northam, Governor



Attest:




Kelly Thomasson, Secretary of the Commonwealth




                                             3
